Citation Nr: 1224086	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  07-22 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial compensable rating for lumbar scoliosis with grade I spondylolisthesis at L5-S1 prior to September 26, 2003.

2.  Entitlement to a rating in excess of 20 percent for lumbar scoliosis with grade I spondylolisthesis at L5-S1 from September 26, 2003 through June 13, 2011.

3.  Entitlement to a rating in excess of 40 percent for lumbar scoliosis with grade I spondylolisthesis at L5-S1 from June 14, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The Veteran served on active duty from April 1981 to April 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA).

In July 2009, the Veteran accepted an informal conference with a Decision Review Officer (DRO) in lieu of a formal DRO hearing; a report of that informal conference is of record.  In March 2012, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing; a transcript of that hearing is also associated with the claims file.

In May 2009, the Veteran submitted a claim for an earlier effective date for the award of service connection for residuals of a closed head injury, to include scarring of the nose and upper lip.  Such claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to higher ratings for lumbar scoliosis with grade I spondylolisthesis at L5-S1 prior to June 14, 2011 are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.






FINDING OF FACT

In March 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal as to the issue of entitlement to a rating in excess of 40 percent for lumbar scoliosis with grade I spondylolisthesis at L5-S1 from June 14, 2011 is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran for the issue of entitlement to a rating in excess of 40 percent for lumbar scoliosis with grade I spondylolisthesis at L5-S1 from June 14, 2011 have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, during the March 2012 Board hearing, the Veteran indicated satisfaction with the VA's award of an increased, 40 percent rating for lumbar spine disability as of June 14, 2011 and requested a withdrawal of this portion of his appeal.  Hence, there remain no allegations of errors of fact or law for appellate consideration as to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.



	
ORDER

The appeal as to the issue of entitlement to a rating in excess of 40 percent for lumbar scoliosis with grade I spondylolisthesis at L5-S1 from June 14, 2011 is dismissed.


REMAND

The Board's review of the claims file reveals that further RO action on the remaining claims on appeal is warranted.  

Specifically, the Board finds that a remand is necessary because there appear to be outstanding VA treatment records that are likely relevant to the claims remaining on appeal.  In hearing testimony, the Veteran indicated that he sought treatment for his service-connected lumbar spine disability at a number of VA medical facilities since separating from service in April 1985, including the Cleveland VA Medical Center (VAMC) (including the now-defunct Brecksville campus), Southern Arizona VA Health Care System (VAHCS) (also identified as the Tucson VAMC), Butler VAMC, Youngstown Outpatient Clinic (OPC), and Warren Community Based Outpatient Clinic (CBOC).  The claims file, however, only contains treatment records from the Cleveland VAMC (dated from October 1999 through January 2000 and from July 2009 through September 2011), the Youngstown OPC (dated from December 1993 through April 1994 and from February 2000 through December 2004), the Southern Arizona VAHCS (dated from November 2002 through September 2008), and the Butler VAMC (dated from September 1999 through August 2003).  It therefore does not appear that all records have been obtained.  

The Board further notes that those treatment records which are associated with the claims file appear incomplete.  For example, VA treatment records dated from July 2009 through September 2009 and from April 2010 through July 2010 show that the Veteran was referred to a private physical therapy practice (Novare) for his lumbar spine disability and that the records from such visits were "scanned into Vista imaging."  However, they are not associated with the claims file.  

As any outstanding VA treatment records are considered to be in the constructive possession of the Board during the consideration of this appeal, a remand is necessary to allow the RO/AMC to obtain any outstanding treatment records from the facilities identified by the Veteran.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO/AMC should request any relevant, outstanding records (including non-electronic records and scanned Vista images) pertaining to the Veteran from the following facilities for the period from April 1985 through June 2011: Cleveland VAMC (including the now-defunct Brecksville campus); Southern Arizona VAHCS; Butler VAMC; Youngstown OPC; and, Warren CBOC.

Additionally, the Board observes that the Veteran was never specifically provided appropriate notice in accordance with the Veterans Claims Assistance Act of 2000 (VCAA) with regard to the evidence and information needed to establish a disability rating and effective date in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  See 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  On remand, the RO/AMC should rectify this procedural deficiency.  See Disabled American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The RO/AMC should also specifically request that the Veteran provide any records (or necessary releases) pertaining to treatment by Dr. C. Wassef prior to 1993 (referenced in an April 2012 written statement).  

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter to the Veteran, in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), that includes an explanation as to the information or evidenced needed to establish a disability rating and effective date of any increase for the claims on appeal, as outlined by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

2.  Ask the Veteran to provide any records (or necessary releases) pertaining to treatment by Dr. C. Wassef prior to 1993 (referenced in an April 2012 written statement).  After receiving this information and any necessary releases, contact the named medical provider and obtain copies of the related medical records.

3.  Obtain from the Cleveland VAMC (including the now-defunct Brecksville campus), Southern Arizona VAHCS, Butler VAMC, Youngstown OPC, and Warren CBOC, all outstanding, pertinent records of evaluation and/or treatment (including non-electronic records and scanned Vista images) of the Veteran from April 1985 to June 2011.  All records and/or responses received should be associated with the claims file and/or the Virtual VA file.  If any requested records are not available, the Veteran should be notified of such.

4.  After the development requested above has been completed to the extent possible, the RO/AMC should again review the record and readjudicate the claims remaining on appeal.  If the benefits sought on appeal remain denied, the Veteran and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


